ALLOWABILITY NOTICE

ALLOWED CLAIMS
	Claims 1-20 are allowed.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
The instant claims are drawn to an asymmetric shunt for regulating blood volume distribution across a patient’s atrial septum, the device comprising a first expandable end region configured for placement in the left atrium, a second expandable end region configured for placement in the right atrium, and a neck region therebetween configured to be placed in the atrial septum.  The first expandable end region and second expandable end region are asymmetric.  Specifically, they device is asymmetric in that the planes of the first and second end regions intersect each other (as per Claims 1-16; shown in Figure 6), and/or the first end region is circular and the second end region has a first pair of opposing sides that extend in parallel and a second pair of opposing edges that curve (as per Claims 17-20; shown in Figure 7B).  
The prior art does not teach or suggest an atrial septum shunt having the claimed asymmetric configuration.  
The closest prior art is Nitzan et al. (US 2012/0165928), which teaches an atrial septum shunt substantially as claimed, but does not teach or suggest the planes of the first and second end regions intersect each other (as per Claims 1-16; shown in Figure 6), and/or the first end region is circular and the second end region has a first pair of 
Sugimoto (US 9,005,155) teaches a shunt for deployment across the atrial septum, wherein the shunt bends to be disposed against the septum wall.  Sugimoto, however, does not teach or suggest that the device comprises expandable end portions with a neck portion therebetween (on the contrary, Sugimoto’s device comprises an expandable neck portion with non-expanded end portions, as shown in Figures 3, 4, 6, and 7). It also appears that, although the shunt is curved, the planes of the first and second ends are parallel, and therefore do not intersect.  Finally, Sugimoto does not teach that the first end is circular while the second end has a pair of parallel walls as claimed.  
Furthermore, even if Sugimoto taught the claimed asymmetric configuration, it wouldn’t have been obvious to modify Nitzan with Sugimoto’s curved configuration because Nitzan’s device already has anchoring means. 
Finally, Martin (US 6,562,066) teaches a stent for arterialization of the coronary sinus between the RV and LV, wherein the stent has an asymmetric configuration.  However, Martin does not teach that the first and second ends are expanded relative to the neck portion.  Furthermore, Martin’s device is configured for implantation in the coronary sinus, not the arterial septum.  This different location requires a completely . 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Philip R Wiest whose telephone number is (571)272-3235. The examiner can normally be reached M-F 9-6 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas Weiss can be reached on (571) 270-1775. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 





/PHILIP R WIEST/Primary Examiner, Art Unit 3781